Citation Nr: 0802931	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  98-19 669	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service including periods from August 
1972 to August 1976, September 1989 to February 1998, and 
December 2003 to January 2005. 

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 1998 rating action that 
denied service connection for a bilateral ankle disability 
and for gastric ulcers.

In March 1999, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

By rating action of May 2003, the RO granted service 
connection for a left ankle sprain; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
issue.

In May 2005, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.

By decision of August 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of September 2006, the RO granted service 
connection for gastric ulcers; this constitutes a full grant 
of the benefit sought on appeal with respect to that issue.

By decision of May 2007, the Board again remanded this case 
to the RO for further development of the evidence and for due 
process development. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The service medical records document foot and ankle 
complaints during military service.   

3.  The post-service medical evidence shows a continuity of 
right ankle symptomatology following service, and the medical 
evidence of record indicates a link between a current right 
ankle sprain and service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle sprain 
are met.  38 U.S.C.A.     §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially-complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim remaining on appeal has been accomplished.

II.  Analysis

The veteran contends that he currently suffers from a right 
ankle disability that is the result of injury during military 
service.  He asserts that he injured his ankle due to 
prolonged marching and running, and that he had to wear ankle 
braces while running.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).

In this case, 1996 service medical records show that the 
veteran was seen in March for complaints of unspecified ankle 
sprain 2 weeks ago while playing basketball.  He was seen 
again in September for complaints of sore feet.  After 
examination in October, an ankle corset was prescribed.  He 
was seen again in December for complaints of foot pain.     

Post service, on November 1998 VA examination, the veteran 
was seen with a history of bilateral ankle problems due to 
overuse.  After current examination, the diagnosis was 
bilateral ankle sprain.

On April 1999 examination by J. D., M.D., the veteran 
complained of bilateral ankle pain and discomfort.  The 
examiner noted a number of past ankle sprains related to his 
military activities.

A November 2004 service medical record noted that the veteran 
was seen with complaints of chronic bilateral foot pain, and 
the assessment was foot pain secondary to longstanding and 
poor foot gear.

Post service, on August 2007 VA orthopedic examination, the 
physician reviewed the claims folder and noted the veteran's 
right ankle sprains and strains with persistent and worsening 
pain.  After examination, the diagnosis was right ankle 
sprain, which symptoms the doctor opined were more likely 
than not similar to what the veteran had in military service. 

In view of the service medical records documenting the 
veteran's foot and ankle complaints during service, the post-
service medical evidence showing a continuity of right ankle 
symptomatology following service up to the present time, and 
the medical evidence of record indicating a link between the 
current right ankle sprain and military service, the Board 
finds that the criteria for service connection for a right 
ankle sprain are met.  In this regard, the Board points out 
that the August 2007 VA medical opinion is the only medical 
opinion of record that addresses the question of the 
relationship between the veteran's current right ankle 
disability and his military service, and the record contains 
no contrary opinion to weigh against the claim.    


ORDER

Service connection for a right ankle sprain is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


